Kupferman, J.,
dissents in a memorandum as follows: I would affirm.
Once again we place an undue burden on the criminal justice system and the Family Court (see, Matter of Gilbert O., 183 AD2d 466, 468 [Kupferman, J., dissenting]).
There is no interest of justice involved here. The continuance would not have affected the outcome. The Family Court could not, in good conscience, do other than confine the appellant to a Title III secured facility. He had also previously been in a Title II facility and, within six months of his release, he was again arrested. He has an extensive criminal history, starting in 1988. He was in school for only thirteen days in the entire year of 1991. While a warrant was outstanding for his arrest for committing the crime now under consideration, he committed a second robbery. He seems to have an uncontrollable urge to snatch gold chains.
If a continuance were granted, it would only be to allow the Fortune Society to indicate why they thought they might make a difference in his behavior. It would take a substantial suspension of belief for the court to accept such contention.